DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Looking to independent claims 1 and 10, the claims both recite “the transmitting of translated equipment data being triggered by a detected position of the first responder”. However, the specification does not disclose this element. For example, on page 10, lines 1-9, the equipment data can be sent in response to an acceleration/deceleration event used to detect “tapping” of the gateway device (see, for example claims 19 and 20 which appears to be directed to this element), or when the accelerometer is used to detect a fall, but nowhere does the specification disclose using location to trigger the transmission of translated equipment data. Page 14, lines 9-23 discuss detecting location using RFID and sending credentials (which the specification treats separately from equipment data), but none of the location determinations appear to trigger transmission of translated equipment data. 
Regarding claims 2-9 and 11-17, the claims depend from claims 1 and 10 and are rejected under 112(a) for at least the reasons stated with respect to claims 1 and 10, supra. 

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.  119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/093,759, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. That is, the specification and disclosure of  16/093,759 is identical to the disclosure of the specification 17/743,858 and therefore likewise fails to disclose the subject matter of claims 1 and 10, as discussed in the 112 (a), written description of claims 1 and 10, supra.
The disclosure of the prior-filed application, Application No. 62/322,996, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. That is, the specification and disclosure of  62/322,996 fails to disclose numerous claimed elements such as the translation of equipment data, the transmission of translated equipment data, exc.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 10-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanati, et al. (Matteo Lanati, Davide Curone, Emanuele Lindo Secco, Giovanni Magenes and Paolo Gamba, An Autonomous Monitoring System for Emergency Operators, International Journal of Wireless & Mobile Networks, vol. 3, no. 1, pp. 10-23, 2011) in view of Balram, et al. (US Pre Grant Publication No. 2015/0088546 A1), Pai, et al. (US Pre Grant Publication No. 2017/0064045 A1; note also 62/212,450, with all paragraph citations to the provisional obtained by subtracting one paragraph to the cited paragraph of 2017/0064045 A1), Shuntian, et al. (Chinese Patent Publication No. CN106056849B; note translation with all citations to translation) and Jia (Ning Jia, Detecting Human Falls with a 3-Axis Digital Accelerometer, pages 1-5, 2009). 

Regarding claims 1 and 10, Lanati discloses a gateway device configured to be worn by a responder and to monitor interaction of the responder with equipment (The system of Lanti discloses the ProeTEX body sensor network in with gateway device comprising an operator [“OP”] node and a Professional Electronic Box [“PEB”] [pages 5-6, section 3.3, first paragraph, and section 3.3.1, first paragraph]. Both the OP node and the PEB are embedded in the outer garment of a firefighting suit/equipment and determine how the firefighter interacts with the garment/equipment using sensors, such as detecting garment movement using an accelerometer, breath sensors, exc [pages 2-3, fig. 1 and section 2; pages 5-6, section 3.3.1, first paragraph]) the gateway device comprising and a method in a gateway device configured to be worn by a responder and to monitor interaction of the responder with equipment the method comprising:

a. a memory configured to store/storing equipment data. (The OP node stores the gathered equipment data, such as anomalous movements detected via the accelerometer, breaths, exc. in the database in ram [page 5, section 3.3, first paragraph, pages 5-6, section 3.3.1].)

b. a processor in communication with the memory and configured to translate/translating equipment data received from equipment in a first format according to a first protocol to a second format according to a second protocol, the translated equipment data relayable to a computer and register equipment data in the memory (The processor in the PEB performs translation of the data from a first protocol operating between the PEB and the sensors used for polling via the RS485/ZIgbee links in a first format comprising a series of data samples into a second format comprising a concatenated string of data samples from all the devices and a further indication of device ID, battery level and a timestamp that is a part of the second protocol operating between the gateway device/(OP and PEB nodes) and the remote monitoring node [“RM”]/computer, as this is the data format for the data fed to the remote monitoring system/computer [pages 2-3, section 2; see also pages 5-6, section 3.3.1 and pages 6-7, section 3.3.3].)
	
c. a transceiver configured to receive/receiving the equipment data from external equipment interacting with the responder and transmit/transmitting the translated equipment data from the external equipment interacting with the responder to the computer (The system of Lanati discloses the gateway device/(OP and PEB nodes) uses a transceiver at the PEB node to poll external equipment, such as the firefighting suit sensors, carbon dioxide boot sensor, exc, using RS-485 and Zig-Bee to receive equipment data [pages 2-3, section 2]. The gateway device/(OP and PEB nodes) further uses the transceiver to send equipment data to the remote monitoring equipment/transceiver [pages 5-6, section 3.3.1 and pages 6-7, section 3.3.3]. [noting that the two discrete transceivers for these two purposes in Lanti can also be considered a part of a general transceiver for the device]. The external equipment, such as the firefighting suit sensors, carbon dioxide boot sensor, exc. is interacting with the responder by for example, measuring motion of textiles, breathing rate, exc. [pages 2-3, section 2].)

	Lanti fails to disclose a memory configured to store/storing responder credentials or transmitting responder credentials associated with the responder interacting with the external equipment to the computer or the external equipment interacts with the responder associated with the responder credentials. In the same field of endeavor, Balram discloses a memory configured to store/storing responder credentials or transmitting responder credentials associated with the responder interacting with the external equipment to the computer and the external equipment interacts with the responder associated with the responder credentials. (The system of Balram discloses wearable computing and communication module [fig. 2, element 104] with a memory and processor connected to the memory [paragraph 0045]. In relevant part, the computing and communication module captures, via the human interface module, and stores [at least temporarily] an image of the user [i.e. credentials] that is transmitted to a computer/backend server that authenticates the user [paragraphs 0052] the authenticated user can be a medical professional/first responder [paragraphs 0115, 0133] making the image captured first responder credentials sent to the computer to authenticate the user as a first responder using facial recognition. In addition Balram discloses that the computing and communication module has external equipment with which the credentialed responder interacts in the form of a human interface module [fig. 2, element 102] which includes glasses, a watch, exc with various sensors, such as accelerometers, biometric sensors, exc. [paragraph 0045, 0056] with the user interacting with the equipment authenticated by, for example, an eye or facial scan of the wearer of the glasses [paragraph 0052].)
	Therefore, since the system of Balram suggests the use of facial or eye recognition to detect credentials associated with external equipment used by an operator of the equipment, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the facial recognition of Balram with the system of Lanti by authenticating the first responder/firefighter using facial recognition at the computer based on a received image/responder credentials that are associated with the user of the external equipment of Lanti. The motive to combine is to allow the device to be secured to proper users.
	Lanti as modified by Balram fails to disclose the equipment data further comprises an equipment identifier that identifies the external equipment interacting with the responder or the translated equipment data comprises an equipment identifier that identifies the external equipment interacting with the responder. In the same field of endeavor, Pai discloses disclose the equipment data further comprises an equipment identifier that identifies the external equipment interacting with the responder and the translated equipment data comprises an equipment identifier that identifies the external equipment interacting with the responder. (The system of Pai discloses a gateway device that performs protocol translation, including address translation, of the address/identities of wearable devices, such as digital watches, music players, exc.  that communicate via various protocols, such as zigbee, exc. [paragraphs 0013-0014, 0019, 0045, 0052, 0074, 0082] that may include wearable gateway devices such as a phones, tablets, exc. [paragraph 0107].)
	Therefore, since the system of Pai discloses address/identifier translation of external worn devices by a wearable gateway, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the address/identifier translation of Pai with the system of Lanti as modified by Balram by allowing the external equipment of Lanti as modified by Balram to take an ID/address and to then perform protocol translation of the device address/ID to an external address used by the gateway device of Lanti as modified by Balram to allow the external equipment to be uniquely identified at the computer using a translated address. The motive to combine is to allow each of the external equipment to be uniquely addressed and identified by using protocol translation to the ID/address format used by the external equipment. 
Lanati as modified by Balram and Pai fails to disclose the transmission of translated equipment data being triggered by a detected fall of the first responder. In the same field of endeavor, Shuntian discloses the transmission of translated equipment data being triggered by a detected fall of the first responder (The system of Shuntian discloses using an accelerometer to perform fall detection of a person, with the fall detection triggering transmission of a fall alert and other data data, such as position of the user [page 12, step 7 – disclosing a detected fall sends an alert and other data, such as location; pages 15-18, steps 1-6, generally discussing fall detection].)
Therefore, since Shuntian discloses the transmission of location data upon detection of a user fall, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the location transmission of Shuntian with the system of Lanati as modified by Balram and Pai by transmitting the translated equipment data of the system of Lanati as modified by Balram and Pai related to location of the user/first responder when the system detects a fall of the user/first responder, in accordance with the teachings of Shuntian. The motive to combine is to update the location of the user/first responder at the time of a fall for rapid discovery of the user/first responder.
Lanati as modified by Balram, Pai and Shuntian fails to disclose the trigger of the detected fall is based on a detected position of the first responder. (Note that the term “position” has multiple meanings, for example geographic location and body position [such as standing or laying on the side]. Here the term “position” is taken to mean body position based on the broadest reasonable interpretation, this also appears to be consistent with applicant specification disclosing fall detection, but the intended context of the term position is not clear as the specification gives no detail as to the use of the term position, as discussed in the 112(a) rejection, supra). In the same field of endeavor, Jia discloses  the trigger of the detected fall is based on a detected position of the first responder. (The system of Jia discloses a system using an accelerometer to trigger the transmission of a fall indication when an acceleration exceeds certain thresholds which also uses body position, such as laying on ones side to trigger a fall indication transmission [page 1, forward, second and third paragraphs; page 4, using ADX345 to simplify fall detection; see also page 3, left column, paragraph labeled with header “4.” – disclosing fall detection can also rely on positional changes with respect to gravity, such as laying on one’s side.])
Therefore, since Jia discloses positional based fall detection, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the positional based fall detection or Jia with the system of Lanati as modified by Balram, Pai and Shuntian by using the accelerometer of Jia to detect and signal a fall by detecting body position changes with respect to gravity in addition to also using acceleration magnitude thresholds and using the fall detection to trigger the translated equipment data transmission of Lanati as modified by Balram, Pai and Shuntian. The motive to combine is to improve fall detection through the use of positional information.
	Regarding claims 2 and 11, Lanati discloses the transceiver includes circuitry to receive and transmit/transmitting according to Zigbee (The system of Lanati discloses the gateway device/(OP and PEB nodes) uses a transceiver at the PEB node to poll external equipment, such as the firefighting suit sensors, carbon dioxide boot sensor, exc, using RS-485 and Zigbee to receive equipment data [pages 2-3, section 2].)
	Regarding claims 3 and 12, Lanati discloses the computer hosts Service and Asset Management (SAM) software and the second format and second protocol are compatible with SAM software input requirements. (The computer manages the location of firefighters [i.e. firefighting service management] and the assets they are wearing along with the readings of those assets sensors [i.e. asset management] and is SAM software [pages 6-7, section 3.3.3]. the second format is compatible with the SAM software as it is received and used by the SAM software [pages 3-4, section 2.2, page 5, section 3.3 and pages 6-7, section 3.3.3].)
Regarding claims 5 and 14, Lanati as modified by Balram, Pai, Shuntian and Jia discloses the responder credentials include biometric data (see the combination of Lanti and Balram in claim 1, supra).
Regarding claims 6 and 15, Lanati discloses the equipment data are stored at a remote location. (Lanthi discloses the equipment data is stored at two locations that are remote to the gateway device comprising an operator [“OP”] node and a Professional Electronic Box [“PEB”]. The equipment data is retrieved from remote sensors where it is stored [The system of Lanati discloses the gateway device/(OP and PEB nodes) uses a transceiver at the PEB node to poll external equipment, such as the firefighting suit sensors, carbon dioxide boot sensor, exc, using RS-485 and Zig-Bee to receive equipment data [pages 2-3, section 2].] the equipment data is further stored remotely at the computer/remote monitor [computer [pages 2-3, section 2; see also pages 5-6, section 3.3.1 and pages 6-7, section 3.3.3].)

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanati, et al. (Matteo Lanati, Davide Curone, Emanuele Lindo Secco, Giovanni Magenes and Paolo Gamba, An Autonomous Monitoring System for Emergency Operators, International Journal of Wireless & Mobile Networks, vol. 3, no. 1, pp. 10-23, 2011), Balram, et al. (US Pre Grant Publication No. 2015/0088546 A1), Pai, et al. (US Pre Grant Publication No. 2017/0064045 A1; note also 62/212,450, with all paragraph citations to the provisional obtained by subtracting one paragraph to the cited paragraph of 2017/0064045 A1), Shuntian, et al. (Chinese Patent Publication No. CN106056849B; note translation with all citations to translation) and Jia (Ning Jia, Detecting Human Falls with a 3-Axis Digital Accelerometer, pages 1-5, 2009) as applied to claim 1 and further in view of Parkulo, et al. (US Patent No.  7,263,379 A1)

	Regarding claims 4 and 13, Lanati as modified by Balram, Pai, Shuntian and Jia fails to disclose the equipment from which equipment data is translatable by the processor includes at least a thermal imaging camera. In the same field of endeavor, Parkulo discloses the equipment from which equipment data is translatable by the processor includes at least a thermal imaging camera (Parkulo discloses a first responder system in which thermal image data is exchanged with remote devices [column 3, lines 28-34, column 3, line 55 to column 4, line 3 and lines 41-63].)
	Therefore, since Parkulo discloses exchanging thermal image sensor video in a wearable first responder device, and Lanti discloses translating exchanged sensor data between a first responding device and a computer to exchange sensor data, it would have been obvious to a person of ordinary skill in the art a the time of the invention to combine the thermal image sensor data exchange of Parkulo with the system of Lanati as modified by Balram, Pai, Shuntian and Jia by including a thermal imaging sensor as one of the sensors, as taught by Pakulo, while performing translation of the thermal imaging data to a second format by aggregating the data from all the sensors, including the thermal imaging data, into a second format that is transmitted on to the server. The motive to combine is to allow thermal imaging data to be sent to allow better visibility of the situation where heavy fire and smoke are present.

Claims 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanati, et al. (Matteo Lanati, Davide Curone, Emanuele Lindo Secco, Giovanni Magenes and Paolo Gamba, An Autonomous Monitoring System for Emergency Operators, International Journal of Wireless & Mobile Networks, vol. 3, no. 1, pp. 10-23, 2011), Balram, et al. (US Pre Grant Publication No. 2015/0088546 A1), Pai, et al. (US Pre Grant Publication No. 2017/0064045 A1; note also 62/212,450, with all paragraph citations to the provisional obtained by subtracting one paragraph to the cited paragraph of 2017/0064045 A1), Shuntian, et al. (Chinese Patent Publication No. CN106056849B; note translation with all citations to translation) and Jia (Ning Jia, Detecting Human Falls with a 3-Axis Digital Accelerometer, pages 1-5, 2009) as applied to claim 1 and further in view of Montenero, et al. (US Pre Grant Publication No. 2011/0140913 A1).

Regarding claims 8 and 17, Lanati as modified by Balram, Pai, Shuntian and Jia fails to disclose an operational status indicator. In the same field of endeavor, Montenero discloses an operational status indicator (Montenero discloses a safety system with a signal strength indicator that indicates the operational status of the wireless link [paragraph 0002].)
Therefore, since the system of Montenero suggests a wireless link operational status indicator, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the operational status indicator of Montenero with the system of Lanati as modified by Balram, Pai, Shuntian and Jia by placing a signal strength indicator on the portable gateway device. The motive to combine is to allow an operator to asses if the wireless functions are operational. 
Regarding claims 9 and 18, Lanati as modified by Balram, Pai, Shuntian and Jia fails to disclose the operational status indicator gives a visual indication of signal strength of signals received from external equipment. In the same field of endeavor, Montenero discloses the operational status indicator gives a visual indication of signal strength of signals received from external equipment (Montenero discloses a safety system with a signal strength indicator that indicates the operational status of the wireless link [paragraph 0002].)
Therefore, since the system of Montenero suggests a wireless link operational status indicator, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the operational status indicator of Montenero with the system of Lanati as modified by Balram, Pai, Shuntian and Jia by placing a signal strength indicator on the portable gateway device. The motive to combine is to allow an operator to asses if the wireless functions are operational. 


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanati, et al. (Matteo Lanati, Davide Curone, Emanuele Lindo Secco, Giovanni Magenes and Paolo Gamba, An Autonomous Monitoring System for Emergency Operators, International Journal of Wireless & Mobile Networks, vol. 3, no. 1, pp. 10-23, 2011) in view of Balram, et al. (US Pre Grant Publication No. 2015/0088546 A1) and Kyllonen, et al. (US Pre Grant Publication No. 2017/0289147 A1).

Regarding claim 19, Lanati discloses a computer configured to correlated translated equipment data with the responder comprising a memory configured to store translated equipment data and receive translated equipment data from the gateway device, the translated equipment data comprising an equipment identifier that identifies external equipment interacting with the responder, the translated equipment data being based on equipment data received by the gateway device from the external equipment interacting with the responder and correlate the translated equipment data with the responder associated with the gateway device detecting a position of the first responder and correlating the translated equipment data with the responder. (Note that the p
(The system of Lanti discloses the ProeTEX body sensor network in with gateway device comprising an operator [“OP”] node and a Professional Electronic Box [“PEB”] [pages 5-6, section 3.3, first paragraph, and section 3.3.1, first paragraph] the gateway device is connected to a computer/remote monitoring [“RM”] node [page 5, section 3.3]. The computer/remote monitoring [“RM”] node receives translated equipment data detected from the gateway in the form of equipment data such as detecting garment movement using an accelerometer, breath sensors, exc. [pages 2-3, fig. 1 and section 2; pages 5-6, sections 3.3 and 3.3.1; pages 7-8, section 3.3.3]. The RM node stores [i.e. stores in memory] and correlates the equipment data with the different responders [see fig. 5, the Users Proetex1 and Proetex2 are correlated with the temperature reading/equipment data; see also pages 7-8, section 3.3.3]. Each gateway device is associated with/registered to a responder [fig. 5, protex1 and protex2 are registered responder names for demonstration purposes]. Furthermore, The processor in the PEB performs translation of the data from a first protocol operating between the PEB and the external sensors used for polling via the RS485/ZIgbee links in a first format comprising a series of data samples into a second format comprising a concatenated string of data samples from all the devices and a further indication of device ID, battery level and a timestamp that is a part of the second protocol operating between the gateway device/(OP and PEB nodes) and the remote monitoring node [“RM”]/computer, as this is the data format for the data fed to the remote monitoring system/computer [pages 2-3, section 2; see also pages 5-6, section 3.3.1 and pages 6-7, section 3.3.3]. The external equipment, such as the firefighting suit sensors, carbon dioxide boot sensor is interacting with the responder by for example, measuring motion of textiles, breathing rate, exc. [pages 2-3, section 2]. Finally, the received data can be associated with the gateway device detecting a position of the first responder, as the data can contain [i.e. be associated with] 3d position information from an accelerometer [page 3, section 2, table 1 “3D Accelerometer”, noting that a 3d accelerometer stores X, Y, Z, position information based on movement in the axis and acceleration due to gravity] and also absolute position information, such as GPS coordinates [page 3, section 2, table 1, “GPS module”].)
Lanati fails to disclose a computer configured to verify responder credentials of a responder comprising a memory configured to store responder credentials, a processor in communication with the memory and configured to receive responder credentials from a gateway device registered to a responder and to verify the received responder credentials such that the responder is associated with the responder credentials. In the same field of endeavor, Balram discloses a computer configured to verify responder credentials of a responder comprising a memory configured to store responder credentials, a processor in communication with the memory and configured to receive responder credentials from a gateway device registered to a responder and to verify the received responder credentials such that the responder is associated with the responder credentials (The system of Balram discloses a wearable human interface module [i.e. gateway] that captures and stores [at least temporarily] an image of the user/user’s iris/user’s face [i.e. credentials] that is transmitted to a computer/backend server/remote node [i.e. the claimed computer] that authenticates the user [paragraphs 0052, 0083] the authenticated user can be a medical professional/first responder [paragraphs 0115, 0133] making the image captured first responder credentials sent to the computer to authenticate the user as a first responder using facial/iris recognition. Balram further discloses that the user/first responder that is associated with the authenticated credentials interacts with external equipment, as Balram discloses that the computing and communication module has external equipment with which the credentialed responder interacts in the form of a human interface module [fig. 2, element 102] which includes glasses, a watch, exc with various sensors, such as accelerometers, biometric sensors, exc. [paragraph 0045, 0056] with the user interacting with the equipment authenticated by, for example, an eye or facial scan of the wearer of the glasses, as discussed, supra [paragraph 0052]. The a computer/backend server/remote node can be a processor controlling memory [paragraph 0141].)
	Therefore, since the system of Balram suggests the use of facial or eye recognition to verify responder credentials of a responder interacting with external equipment, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the recognition of Balram with the system of Lanti by having the gateway transmit responder credentials, in the form of facial or iris image data, to the claimed external computer/remote monitoring node, which could use a processor controlling memory to compare it to stored responder credentials through facial/iris recognition to verify the responder that is interacting with the external equipment. The motive to combine is to allow the gateway and external equipment to be secured to proper users/responders using a low cost microprocessor controlling memory.
Lanati as modified by Balram fails to disclose compare the received responder credentials to stored responder credentials corresponding to the responder in order to verify the received responder credentials. (i.e. Balram just generically states that the responder is verified based on their face/recognition results and does not disclose a comparison to a known stored face/credential). In the same field of endeavor, Kyllonen discloses comparing the received responder credentials to stored responder credentials corresponding to the responder in order to verify the received responder credentials. (Kyllonen discloses verifying an end user device at a computer by comparing an image to a stored face/credential [paragraph 0018].)
Therefore, since Kyllonen discloses performing facial recognition using a stored face/credential, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the stored credentials of Kyllonen with the system of Lanati as modified by Balram by performing the authentication at the computer of Lanati as modified by Balram by using stored credentials/face information. The motive to combine is to allow the system to use a known face to authenticate the user to improve accuracy.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,356,540 in view of Jia (Ning Jia, Detecting Human Falls with a 3-Axis Digital Accelerometer, pages 1-5, 2009).

Regarding claim 1, claim 1 of 540 discloses all claimed elements except transmitting of translated equipment data being triggered by a detected position of the first responder. 
In the same field of endeavor, Jia discloses the transmission of translated equipment data being triggered by a detected position of the first responder (The system of Jia discloses a system using an accelerometer to trigger the transmission of a fall indication when an acceleration exceeds certain thresholds which additionally uses body position, such as laying on ones side to trigger a fall indication transmission [page 1, forward, second and third paragraphs; page 4, using ADX345 to simplify fall detection; see also page 3, left column, paragraph labeled with header “4.” – disclosing fall detection can also rely on positional changes with respect to gravity, such as laying on one’s side.])
Therefore, since 540 discloses triggering transmission of equipment data based on a fall detection algorithm triggered by acceleration thresholds and Jia discloses that fall detection of an algorithm can be further improved by using position changes of the user with respect to gravity, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the position based fall detection or Jia with the system of claim 1 of 540 by using an accelerometer to detect and signal a fall by detecting body position changes with respect to gravity as a supplement to the acceleration thresholds of 540 and using the threshold and position based fall detection to trigger the transmission of the equipment data consistent with the operation of 540. The motive to combine is to improve detection of when a first responder is in a dangerous situation causing a fall, such as tripping or passing out by using positional data. 
Regarding claim 2, claim 2 of 540 discloses all claimed elements.
Regarding claim 3, claim 3 of 540 discloses all claimed elements.
Regarding claim 4, claim 4 of 540 discloses all claimed elements.
Regarding claim 5, claim 5 of 540 discloses all claimed elements.
Regarding claim 6, claim 6 of 540 discloses all claimed elements.
Regarding claim 7, claim 1 of 540 discloses all claimed elements. (Note that first threshold of 540 could be the claimed threshold)
Regarding claim 8, claim 7 of 540 discloses all claimed elements.
Regarding claim 9, claim 8 of 540 discloses all claimed elements.

Regarding claim 10, claim 9 of 540 discloses all claimed elements except transmitting of translated equipment data being triggered by a detected position of the first responder. 
In the same field of endeavor, Jia discloses the transmission of translated equipment data being triggered by a detected position of the first responder (The system of Jia discloses a system using an accelerometer to trigger the transmission of a fall indication when an acceleration exceeds certain thresholds which additionally uses body position, such as laying on ones side to trigger a fall indication transmission [page 1, forward, second and third paragraphs; page 4, using ADX345 to simplify fall detection; see also page 3, left column, paragraph labeled with header “4.” – disclosing fall detection can also rely on positional changes with respect to gravity, such as laying on one’s side.])
Therefore, since 540 discloses triggering transmission of equipment data based on a fall detection algorithm triggered by acceleration thresholds and Jia discloses that fall detection of an algorithm can be further improved by using position changes of the user with respect to gravity, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the position based fall detection or Jia with the system of claim 1 of 540 by using an accelerometer to detect and signal a fall by detecting body position changes with respect to gravity as a supplement to the acceleration thresholds of 540 and using the threshold and position based fall detection to trigger the transmission of the equipment data consistent with the operation of 540. The motive to combine is to improve detection of when a first responder is in a dangerous situation causing a fall, such as tripping or passing out by using positional data. 
Regarding claim 11, claim 10 of 540 discloses all claimed elements.
Regarding claim 12, claim 11 of 540 discloses all claimed elements.
Regarding claim 13, claim 12 of 540 discloses all claimed elements.
Regarding claim 14, claim 13 of 540 discloses all claimed elements.
Regarding claim 15, claim 14 of 540 discloses all claimed elements.
Regarding claim 16, claim 1 of 540 discloses all claimed elements. (Note that first threshold of 540 could be the claimed threshold)
Regarding claim 17, claim 15 of 540 discloses all claimed elements.
Regarding claim 18, claim 16 of 540 discloses all claimed elements.

Regarding claim 19, claim 18 of 540 discloses all claimed elements except the translated equipment data being associated with the gateway device detecting a position of the first responder. In the same field of endeavor, Jia discloses he translated equipment data being associated with the gateway device detecting a position of the first responder
In the same field of endeavor, Jia discloses the transmission of translated equipment data being triggered by a detected position of the first responder (The system of Jia discloses a system using an accelerometer to trigger the transmission of a fall indication when an acceleration exceeds certain thresholds which additionally uses body position, such as laying on ones side to trigger a fall indication transmission [page 1, forward, second and third paragraphs; page 4, using ADX345 to simplify fall detection; see also page 3, left column, paragraph labeled with header “4.” – disclosing fall detection can also rely on positional changes with respect to gravity, such as laying on one’s side.])
Therefore, since 540 discloses triggering transmission of equipment data based on a fall detection algorithm triggered by acceleration thresholds and Jia discloses that fall detection of an algorithm can be further improved by using position changes of the user with respect to gravity, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the position based fall detection or Jia with the system of claim 1 of 540 by using an accelerometer to detect and signal a fall by detecting body position changes with respect to gravity as a supplement to the acceleration thresholds of 540 and using the threshold and position based fall detection to trigger the transmission of the equipment data consistent with the operation of 540. The motive to combine is to improve detection of when a first responder is in a dangerous situation causing a fall, such as tripping or passing out by using positional data. 
	Regarding claim 20, claim 18 of 540 discloses all elements except the detected position is associated with the gateway device detecting an acceleration. As noted with respect to the rejection of claim 19, supra, this element is taught by the combination with Jia which teaches that the fall detection can further incorporate position detection associated with the acceleration event. 

Allowable Subject Matter

Claims 7 and 16 would be allowable upon a showing of support in the specification so as to overcome the 112, 1st rejection and the entry of a timely filed terminal disclaimer with respect to the 540 patent if the claims were amended to include all of the limitations of the base claim and any intervening claims.  
Claim 20 would be allowable upon the entry of a timely filed terminal disclaimer with respect to the 540 patent if the claims were amended to include all of the limitations of the base claim and any intervening claims.  

The following is a statement of reasons for the indication of allowable subject matter:

Claims 7 and 16 require the gateway device transmits translated equipment data from external devices based on detecting an acceleration and deceleration event exceeding a respective first and second threshold. Claim 20 requires the transmitted translated equipment data is associated with the detection of the acceleration and deceleration event exceeding a respective first and second threshold. 
The closes prior art with regard to these claim limitations is that of Jia, which discloses detecting an acceleration event above a first .75 threshold (page 3, right column, step 1 and page 4, table 4, hex address 28 – fall is detected by acceleration towards the ground exceeding .75g threshold [note that a non-movement reading of the accelerometer is 1g, as the accelerometer also measures standard gravity so .75g indicates an acceleration towards the ground as partial free-fall]) and a deceleration event above a second threshold (page 3, right column, step 2 and page 4, table 4, hex address 24 - activity interrupt is used to detect impact and may be set to 2g) and triggers an alert based on a fall detection (page 1, forward). 
However, Jia fails to disclose that the acceleration of the gateway device is detected (i.e. Jia discloses measuring acceleration of a person and not a gateway and it is not clear if the acceleration of a person and a worn gateway would be the same in all respects depending on how the gateway is affixed to the person) or that the detection of the acceleration and deceleration is performed at using a gateway device. Furthermore, no art teaching a converting gateway using deceleration detection as claimed here could be located and more generic art related to including or combining acceleration monitoring with a generic gateway was deemed to be too speculative to combine with the art of record, based on the number and type of combinations already made with respect to the rejection of claims 1, 10 and 19. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.

Conclusion

	a. Li, et al. (Qiang Li, John A. Stankovic, Mark A. Hanson, Adam T. Barth, John Lach, Accurate, Fast Fall Detection Using Gyroscopes and Accelerometer-Derived Posture Information, pages 1-6, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466